Title: To John Adams from Thomas Jefferson, 2 June 1785
From: Jefferson, Thomas
To: Adams, John


          
            Dear Sir
            Paris June 2. 1785.
          
          Your favours of May 23. and the two of May 27. came safely to hand, the first being open. that of the 22d. from Montreuil sur mer had been received and answered on the 25th.
          The day before the receipt of the letters of the 27th. we had had your cases brought to the barrier of Paris in order to get the proper officer to go that far to plumb them. From there they were put on board the boat for Rouen & their portage paid. in the instant of receiving your letter I sent Petit off to try to stop them if not gone. the boat was just departing and they declared it impossible to reland them: and that could it be done, a new passport from the C. de Vergennes would be necessary for the part not landed. I now forward your letter to mr̃ Garvey, countermanding your order of the wine from him, and praying him to retain all the cases of wine now sent except that which has the Madeira & Frontignac, till he shall receive your orders. these therefore you will be so good as to send him as soon as convenient. I was very sorry we could not stop the wine. it would have suited me perfectly to have taken it either at the prices it cost you if known to Petit, or if not known, then at such prices as he & Marc should have estimated it at: & this would have saved you trouble, I inclose you Petit’s note of disbursements which I immediately repaid him. you will know the exchange between London & Paris, which is considerably in favor of the former. make the allowance for that & either retain the money in your own hands or put it into Stockdale’s as most convenient. can you take the trouble of ordering me the two best of the London papers (that is to say one of each party) and by any channel which will save me postage & the search of government?
          The inclosed letter to Miss Adams is from a young gentleman of her acquaintance who has a very sincere and high affection for her. When you transferred to her the commission of Secretary, I well hoped the pleasure of her being the intermediate of our communications: but I did not flatter myself with the further one of becoming the confident between herself & persons of the foregoing description. the following paragraphs are for her eye only. be so good therefore here as to deliver over the letter to her. the cypher I suppose to be in her custody.
          {By a dutch Courier which went yesterday we sent an answer to Baron Thulemyer. It contained what we had agreed on when you were here.} that is to say, {we closed and expressing our doubts that it might not suit him to come here,} {we propose that every one should sign separately puting the date and place} of {his Signature. We mean to sign here, send it by some confidential Person} to {you & that he shall carry it on to the Baron deliver it to him} and receive in {exchange the copy signd by him.}
          {Our answer} to {Tuscany} is {copying.} it is {precisly what we had agreed when you were with us.}
          Be so good as to present my highest esteem to the ladies & to be / assured of the sincerity with which I am Dear Sir / Your friend & servt.
          
            Th: Jefferson
          
          
          
            P.S. {My visits have been all returned save by the Portuguese [ambassador] who I imagine has [neglect]ed [others ?].}
          
        